 

Exhibit 10.1

 

2017 STI COMPANY PERFORMANCE-BASED CASH AWARD

 

THIS 2017 STI COMPANY PERFORMANCE-BASED CASH AWARD (this “Agreement”) is made
and entered into as of the ___ day of ____, 2017 (the “Grant Date”) by and
between the employee named in the Award Certificate attached hereto (the
“Employee”) and PFSweb, Inc., a Delaware corporation (the “Company”), and is
issued under and pursuant to the PFSweb, Inc., 2005 Employee Stock and Incentive
Plan, as the same may be amended from time to time (the “Plan;” terms defined in
the Plan having the same meaning when used herein, except as otherwise defined
herein).

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Employee hereby agree as follows:

1.Definitions.  The following terms (not otherwise defined herein), when used in
this Agreement, shall have the following meanings, unless the context clearly
requires otherwise (such definitions to be equally applicable to both the
singular and plural of the defined terms):

“Adjusted EBITDA” shall mean the amount determined by the Committee as the
Company’s “Adjusted EBITDA” for Fiscal Year 2017 (which, for the avoidance of
doubt, shall be determined prior to recognition of this Award or other cash
Awards for Fiscal 2017 or amounts payable under the Company’s director level
bonus program for Fiscal 2017).

“Adjusted EBITDA Bonus” shall mean the Performance-Based Cash Award payable to
the Employee in respect of Fiscal Year 2017 upon the achievement of the
corresponding Adjusted EBITDA Bonus Target as set forth in the individual Award
Certificate issued by the Company to the Employee.

“Adjusted EBITDA Bonus Target” shall mean Adjusted EBITDA for Fiscal Year 2017
being in the range so designated as set forth in the individual Award
Certificate issued by the Company to the Employee.

“Bonus Target” shall mean the Adjusted EBITDA Bonus Target and the Revenue Bonus
Target, individually and collectively.

“ERISA” shall mean the Employee Retirement Income Security Act of 1986, as
amended.

“Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1
and ending on December 31, so that, by way of example, Fiscal Year 2017 shall
mean the 12-consecutive-month period beginning on January 1, 2017 and ending on
December 31, 2017.

“Fiscal Year Date” shall mean December 31, 2017.

“Revenue” shall mean the amount determined by the Committee as the Company’s
“Service Fee Equivalent Revenue” for Fiscal Year 2017.

“Revenue Bonus” shall mean the Performance-Based Cash Award payable to the
Employee in respect of Fiscal Year 2017 upon the achievement of the
corresponding Revenue Bonus Target as set forth in the individual Award
Certificate issued by the Company to the Employee.

1



--------------------------------------------------------------------------------

 

“Revenue Bonus Target” shall mean Revenue for Fiscal Year 2017 being in the
range so designated as set forth in the individual Award Certificate issued by
the Company to the Employee.

 

2.Performance-Based Cash Award.  The amount of the Performance-Based Cash Award
payable to the Employee hereunder shall be determined based upon the achievement
of the Adjusted EBITDA Bonus Target and/or the Revenue Bonus Target, as
applicable, as set forth in the Award Certificate issued to the Employee
hereunder.

3.Determination of Target Achievement.  The Committee, in its sole and absolute
discretion, shall determine when, whether, and if so, the extent to which, the
Bonus Target, as applicable, has been achieved.  Such determination, which shall
be final and binding on all parties, shall be certified in writing as soon as
administratively practicable in Fiscal Year 2018.

4.Vesting of Performance-Based Cash Award; Forfeiture.  The Employee shall have
no vested right in the Performance-Based Cash Award unless the Committee
certifies that the Bonus Target, as applicable, has been achieved. Such
achievement, as evidenced by such certification by the Committee, shall be
construed by all parties as a condition related to the purpose of the
compensation for purposes of Section 409A of the Code.  Provided that such
certification is made, and that the Employee is employed by the Company as of
the Fiscal Year Date, vesting shall occur as of the day following the Fiscal
Year Date.  If, prior to the Fiscal Year Date, the Employee voluntarily leaves
employment with the Company other than for Good Reason or is terminated by the
Company for Cause, the Employee shall forfeit the entirety of the
Performance-Based Cash Award otherwise payable hereunder.

5.Adjustment of Performance-Based Cash Award.  If the Employee’s employment by
the Company is terminated between the Grant Date and the Fiscal Year Date
without Cause or as the result of the Grantee’s death or Disability, or if the
Employee’s employment by the Company is terminated by the Employee for Good
Reason, the Employee shall be entitled to payment of a portion of the
Performance-Based Cash Award equal to the amount of the Performance-Based Cash
Award which the Employee would have received hereunder, if any, subject to and
based upon the achievement of the Bonus Target, multiplied by a fraction, the
numerator of which is the number of days in Fiscal Year 2017 in which the
Employee is employed by the Company and the denominator of which is 365.

6.Payment of Performance-Based Cash Award.  Payment of the Performance-Based
Cash Award shall be made in a single lump sum in cash, less all applicable
withholdings, as soon as practicable following the certification by the
Committee set forth in Section 4 above.  In no event shall payment of the
Performance-Based Cash Award be made later than the last day of Fiscal Year
2018.  

7.Provisions of Plan.   Except as provided herein, the provisions of this
Agreement shall be subject to the provisions of the Plan, which are hereby
incorporated herein by reference and made part hereof.  The Employee
acknowledges and agrees that he or she has been provided with and has read the
Plan and understands the provisions thereof.  In the event of any conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall take precedence, other than for such provisions of the Plan which, by
their terms, are subject to the provisions of an Award Certificate.

8.No ERISA Plan.  Neither this Agreement nor the award of the Performance-Based
Cash Award hereunder shall be construed by any party as being subject to any
provisions of ERISA, and shall not be so subject.  Without in any way limiting
the generality of the foregoing, the Performance-Based Cash Award awarded
hereunder shall constitute a mere unfunded promise to pay by the Company and a
bonus program within the meaning of Department of Labor Regulation Section
2510.3-2(c) promulgated under ERISA.

2



--------------------------------------------------------------------------------

 

9.Notices.  Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices.  Any notice required to be delivered
to the Employee under this Agreement shall be in writing and addressed to the
Employee at the Employee’s address as shown in the records of the
Company.  Either party may designate another address in writing (or by such
other method approved by the Company) from time to time.

10.Parachute Payments and Parachute Awards.  If the Employee is a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore entered into by the Employee and the
Company (an “Other Agreement”), except an agreement, contract, or understanding
that expressly addresses Code Section 280G or Code Section 4999 (a “280G
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(or an employee group of which the Employee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Employee (a “Benefit Arrangement”), any right the Employee has in respect of
payment under this Agreement, any Other Agreement or any Benefit Arrangement
will be reduced or eliminated: (a) to the extent that such right to payment,
taking into account all other rights, payments, or benefits to or for the
Employee under all Other Agreements and all Benefit Arrangements, would cause
the payment to Employee under this Agreement to be considered a “parachute
payment” within the meaning of paragraph (b)(2) of Code Section 280G as then in
effect (a “Parachute Payment”); and (b) if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts the Employee is entitled to
receive from the Company under all Other Agreements and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Employee without causing any such payment or benefit to be considered a
Parachute Payment. The Company will accomplish such reduction in a manner to be
mutually agreed with, and most beneficial for, the Employee. The foregoing shall
not be interpreted so as to restrict, reduce, amend or modify any of the
existing terms and provisions of any 280G Agreement to which the Employee and
the Company may be a party and any payment hereunder shall be entitled to the
benefits thereof.

11.Severability.  If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable, such determination shall not affect
the remaining provisions of this Agreement, which shall be enforced to the
maximum extent permitted under applicable law.

12.Modification.  Subject to the provisions of the Plan, this Agreement may be
modified only in writing pursuant to an agreement by and between the Company and
the Employee.

13.Headings.  The headings contained herein are for convenience of reference
only and shall not be construed by any party as having any substantive
significance.

14.Clawback. Notwithstanding any other provisions in this Agreement, this Award
is subject to recovery under any current or future law, government regulation or
stock exchange listing requirement, and is subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company at any time pursuant to any such law, government regulation or stock
exchange listing requirement).

15.Execution and Counterparts.  This Agreement shall be deemed executed and
delivered by the parties upon the execution of the individual Award Certificate
issued to the Employee in connection herewith, which Award Certificate shall be
executed by an authorized officer of the Company

3



--------------------------------------------------------------------------------

 

and may be executed in any number of counterparts, each of which shall be deemed
an original, and shall be effective when a counterpart thereof has been received
from both parties.

 

*****

 

 

4



--------------------------------------------------------------------------------

 

2017 STI COMPANY PERFORMANCE-BASED CASH AWARD CERTIFICATE

ISSUED UNDER THE

PFSWEB, INC. 2005 EMPLOYEE STOCK AND INCENTIVE PLAN

 

 

 

Employee Name: .

 

Adjusted EBITDA Bonus Target ($000)

Adjusted EBITDA Bonus ($)

Revenue Bonus Target ($000)

Revenue Bonus ($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This 2017 STI Company Performance-Based Cash Award Certificate is issued, dated
and effective as of ______, 2017.

Employee:

 

 

 

__________________________________

Signature

 

__________________________________

Print Name

PFSweb, Inc.

 

 

 

By:

Name:

Title:

 

5

